Citation Nr: 0640085	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  03-29 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which declined to reopen a claim for service 
connection for a bilateral hearing loss disability.  The 
veteran perfected an appeal as to the March 2003 rating 
decision.  Subsequently during the appeal, in a March 2004 
rating decision, the RO granted service connection for right 
ear hearing loss.  The claim for service connection for left 
ear hearing loss remained denied.  

In a February 2006 decision, the Board reopened the claim for 
service connection for left ear hearing loss (see Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001), Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996)); and remanded the case to the 
RO for further development.


FINDING OF FACT

The appellant does not currently have hearing loss of the 
left ear as defined by the VA.

CONCLUSION OF LAW

Left ear hearing loss was not incurred or aggravated during 
active service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter in March 2001.  
In that letter, the RO informed the veteran of the types of 
evidence needed in order to substantiate his claim of 
entitlement to service connection.  VA has also informed the 
veteran of the division of responsibility between the veteran 
and VA for obtaining that evidence, and VA requested that the 
veteran provide any information or evidence in his possession 
that pertained to such a claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). 

VCAA compliant notice was provided to the veteran prior to 
the initial unfavorable decision in this case, as required, 
and thereby meeting timing requirements of VCAA.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of a disability rating and an 
effective date, the Board finds no prejudice to the veteran 
in processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, as service connection is denied here for the claimed 
disability, the issue with respect to notice is moot.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, private and VA medical records, the 
transcript of hearing testimony, and statements made in 
support of the veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for aggravation of a preexisting disability.  See 38 
C.F.R. § 3.306 (2006).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, either though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).  The threshold for normal hearing 
is from 0 to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993).

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.
 
The veteran's DD Form 214 shows that the veteran's Air Force 
specialty was Air Traffic Control Operator.  Service 
personnel records show that the veteran's duties during 
service included Radar Repairman.  

Service medical records do not show evidence of a left ear 
hearing loss as defined by VA during service.  38 C.F.R. § 
3.385.  At the January 1974 separation examination, 
audiometric testing revealed pure tone thresholds of 20, 10, 
0, 5, and 5 decibels in his left ear, at 500, 1,000, 2,000, 
3,000, and 4,000 Hz, respectively.  Nevertheless, the Board 
notes that pursuant to 38 C.F.R. § 3.303(d), and the Court's 
holding in Hensley v. Brown, service connection may still be 
established if it is shown that a current hearing loss is 
related to service.  The veteran is not required to show that 
he met the criteria of 38 C.F.R. § 3.385 at separation if he 
has a hearing loss otherwise shown to have begun in service.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   

During a February 2002 VA examination, audiometric testing 
revealed pure tone thresholds of 15, 10, 0, 5, and 15 
decibels in his left ear, at 500, 1,000, 2,000, 3000, and 
4,000 Hertz, respectively.  Average left ear threshold was 5.  
Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  

During a December 2000 VA examination, the examination report 
contains audiometric findings of pure tone hearing threshold 
levels in graphic instead of numeric form.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
left ear, which does not meet the criteria of 38 C.F.R. § 
3.385.  Further, visual examination of the graphic findings 
does not suggest that the pure tone hearing threshold levels 
meet VA criteria for defining hearing loss under 38 C.F.R. § 
3.385.   

During a February 2004 VA examination, the veteran reported 
having normal hearing in the left ear.  At that time, 
audiometric testing revealed pure tone thresholds of 15, 5, 
0, 5, and 10 decibels in his left ear, at 500, 1,000, 2,000, 
3000, and 4,000 Hertz, respectively.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
left ear.  The report contains findings that pure tone 
results in the left ear reveal sensorineural hearing loss of 
mild severity at 250 and 6000 Hz; and speech discrimination 
was within normal limits in both ears.  The examiner found 
that results of audiometric assessment revealed mild, 
sensorineural hearing loss with normal speech discrimination 
in the left ear.

The examiner also opined that it is at least as likely as not 
that the veteran's  hearing loss is service related, based on 
the known deleterious effects on hearing of acoustic trauma 
such as gunfire, and sustained exposure to noise at hazardous 
levels such as radar unit noise.  

During an April 2006 VA examination, the veteran reported a 
history of noise exposure from jet engines and loud radar 
equipment in service; and no occupational or recreational 
noise exposure since service.  On examination, audiometric 
testing revealed pure tone thresholds of 20, 20, 15, 15, and 
25 decibels in his left ear, at 500, 1,000, 2,000, 3000, and 
4,000 Hertz, respectively.  Speech audiometry revealed speech 
recognition ability of 100 percent in the left ear.  The 
examiner noted that the veteran had essentially normal 
hearing acuity in the left ear with the exception of a mild 
notch at 6000 Hz, and good word discrimination ability; the 
veteran had essentially normal hearing through 4000 Hz 
notching to a mild loss at 6000 Hz.  The audiologist opined 
that the mild loss at 6000 Hz is as likely as not noise 
related.  

At his November 2005 hearing, the veteran testified that his 
duties in the Air Force as Radar Repairman entailed repair of 
radar facilities next to jet aircraft taking off.  He also 
testified that these duties resulted in exposure to jet 
aircraft noise and high pitched electronics noise of the 
radar unit.  

In summary, the evidence of record shows that a hearing loss 
disability under the standards of 38 C.F.R. § 3.385 was not 
shown during the veteran's period of active duty.  Such is 
not required for service connection, however, as service 
connection is still possible if the veteran currently has a 
hearing loss disability under the standards of 38 C.F.R. § 
3.385 and the condition can be linked to service. Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The veteran's testimony describing his noise exposure during 
service is considered to be competent evidence.  The 
veteran's testimony as to his duties is consistent with 
duties noted in service personnel records, and indicate some 
level of noise exposure.  During VA examination in April 
2006, this noise exposure in service was associated with 
findings of mild loss at 6000 Hz in the left ear.  However, 
these facts, standing alone, are insufficient to establish 
service connection.  The evidence must also show that the 
veteran currently has a chronic hearing loss as defined by 38 
C.F.R. § 3.385 and caused by the inservice noise exposure.

In this regard, the evidence, including the most recent 
audiological evaluation in April 2006, shows that the 
appellant does not currently have hearing loss by VA 
standards as set forth in 38 C.F.R. § 3.385.  Thus, there is 
no current disability for which service connection may be 
granted.  As such, the appellant's claim of entitlement to 
service connection for left ear hearing loss must be denied.

In sum, the preponderance of the evidence is against the 
claim for service connection for left ear hearing loss.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

 


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


